Citation Nr: 1500795	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 10, 2007, for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran later appeared before the undersigned in November 2014 and delivered sworn testimony via video conference hearing in St. Petersburg, Florida.


FINDING OF FACT

No evidence prior to December 10, 2007, may be construed as a formal or informal claim of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 2007, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the March 2009 rating decision granted service connection for diabetes mellitus, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a January 2009 VCAA letter and the March 2012 statement of the case set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records are associated with the claims file, as are VA medical records. The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

During the November 2014 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to clarify the Veteran's date of onset of diabetes and to determine whether the Veteran had ever filed an earlier claim for diabetes.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Veteran's service connection claim for diabetes mellitus was received by VA on December 10, 2008.  In a March 2009 rating decision, the RO granted the Veteran service connection for diabetes mellitus, effective December 10, 2008.  An August 2009 RO decision assigned an effective date of December 10, 2007, for the Veteran's diabetes.

At his November 2014 Board hearing, the Veteran stated that he had been diagnosed with diabetes in June 1992 by a private blood test.  The Veteran stated that he first applied for service connection for diabetes in December 2008.  He felt that his diabetes should have been granted effective June 1992 as that was when he was first diagnosed with diabetes.  He testified that he did not know that he was entitled to any benefits prior to the time that he filed his claim in December 2008.  

The Board must consider whether any evidence of record prior to December 10, 2007, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for diabetes mellitus.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for diabetes, no document submitted prior to December 10, 2007, indicates an intent to pursue a claim of entitlement to service connection for diabetes.  The Board notes that the Veteran has not asserted that he ever filed a claim for diabetes prior to December 10, 2008.  Instead, and as noted at his November 2014 Board hearing, the Veteran has indicated that since he was diagnosed with diabetes in June 1992, his effective date for diabetes should be June 1992.  He stated that he was unaware that he could have filed a claim at an earlier date than he did in this case.

It is further noted that, under 38 C.F.R. § 3.157, a private report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  38 C.F.R. § 3.157(b).  While private records pertaining to diabetes mellitus dated prior to December 10, 2007 are of record, as the Veteran's December 2008 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for diabetes, was of record by virtue of private medical records earlier than December 10, 2007.  

The Board notes in passing that as for private medical records, the pertinent factor is not the date of the private records but the date that such private records are received by VA.  38 C.F.R. § 3.157(b)(2).  The Veteran's private medical records showing diabetes were not received by VA until after December 10, 2007.  The Board also emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the private medical records associated with the claims file provides no basis for an award of service connection for diabetes prior to December 10, 2007.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Diabetes was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case as he has already been assigned an effective date one year prior to the date of his December 10, 2008 claim.  As the Veteran's claim for diabetes was not reviewed on the initiative of VA or by a request of the Veteran within 1 year from the effective date of the law or VA issue (July 9, 2001), these provisions do not provide for an earlier effective date in this case.

The Veteran in this case served in Vietnam and has a diagnosis of diabetes mellitus.  As such, the Veteran is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to December 10, 2007, for the award of service connection for diabetes.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here, diabetes mellitus) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, July 9, 2001), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for diabetes until December 10, 2008, these provisions will not allow for an earlier effective date in this case.  In sum, an effective date earlier than December 10, 2007, for the grant of service connection for diabetes mellitus not warranted.

The Board has reviewed the Veteran's credible and consistent November 2014 Board hearing testimony, and acknowledges his honorable military service, including service in the Republic of Vietnam.  While the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to an earlier effective date for his diabetes in this case, the Board can not grant the claim and instead is constrained to follow the applicable provisions of the law.

ORDER

An effective date earlier than December 10, 2007, for the grant of service connection for diabetes mellitus is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


